Citation Nr: 0117023	
Decision Date: 06/25/01    Archive Date: 07/03/01

DOCKET NO.  01-01 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to an initial disability evaluation in excess 
of the presently awarded 20 percent for hypertension.

2. Entitlement to special monthly compensation based on being 
housebound, permanently bedridden, or the need for regular 
aid and attendance.


REPRESENTATION

Appellant represented by:	Richard A. Lapointe, Esq.


ATTORNEY FOR THE BOARD

H. A. Blake, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1972 to June 
1974.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Waco, Texas.  In the decision, the RO assigned a 
separate evaluation for the veteran's hypertension as 20 
percent disabling, effective from August 1999, and declined 
to grant entitlement to special monthly compensation based on 
the need for regular aid and attendance, being housebound or 
permanently bedridden. The claim of entitlement to special 
monthly compensation is discussed in the remand portion of 
this decision.

In the same April 2000 rating decision, the RO also continued 
the veteran's 100 percent disability rating for 
glomerulonephritis with nephrotic syndrome, formerly shown as 
glomerulonephritis with nephrotic syndrome and hypertension, 
effective September 1994, and continued the denial of an 
initial compensable evaluation for the veteran's service-
connected follicular nodule ailment.  The RO again continued 
the denial of service connection for pes planus.  The veteran 
did not file a notice of disagreement as to these three 
issues; accordingly, they are not presently within the 
purview of the Board's jurisdiction.  See 38 C.F.R. 
§§ 20.200, 20.201, 20.202, 20.302 (2000); Archbold v. Brown, 
9 Vet. App. 124, 130 (1996); Grantham v. Brown, 114 F.3d 
1156, 1159 (Fed. Cir. 1997).


FINDINGS OF FACT

1.  All relevant evidence necessary for an informed decision 
on the matter of the veteran's hypertension has been obtained 
by the RO.

2.  The veteran's hypertension is not shown to be manifested 
by diastolic pressures predominantly 120 or more.

CONCLUSIONS OF LAW

1.  With regard to the matter of the veteran's hypertension, 
the RO has met the duty to assist pursuant to the Veterans 
Claims Assistance Act of 2000, (VCAA) Pub.L.No. 106-475, §  
3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified as 
amended at 38 U.S.C. §  5103A).

2.  The criteria for an initial rating in excess of 20 
percent for hypertension have not been met. 38 U.S.C. § 1155 
(West 1991); 38 C.F.R. § 4.104, Diagnostic Code 7101 (2000); 
see also 38 C.F.R. §§  4.3, 4.115 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran has undergone a myriad of VA examinations 
monitoring the progression of his service-connected 
glomerulonephritis with nephrotic syndrome and hypertension 
initially diagnosed in 1975.  The veteran has received a 100 
percent disability rating for his glomerulonephritis 
effective as of September 1994.   A private nephrologist, G. 
Walker, is treating him. The veteran is rated as 20 percent 
disabled for his hypertension, effective August 1994 and zero 
percent disabled due to service-connected follicular nodule 
ailment.  

The veteran currently receives medication for hypertension 
which reportedly has been difficult to control.  Blood 
pressure results from 1990 to 1999, as reported in the 
December 1999 VA examination, in addition to readings 
reported by private physicians G. Walker and K. Katzen were 
as follows:

Systolic/Diastolic Pressure Readings by Date
February 1990
190/114
180/118
190/116
June 1991
200/130
180/130
200/120
May 1992
208/118
204/114
XXXXXX
September 1994
105/94
125/95 Walker
125/90 Walker
September 1994
120/92 Katzen
122/90 Katzen
XXXXXX
December 1999
150/104
154/106
150/100

Only two blood pressure readings for May 1992 and September 
1994 were contained within the aforementioned records. 

The record indicates the veteran began receiving dialysis 
treatment in August 1998 for end stage renal failure.  He 
presently receives dialysis therapy on Monday, Wednesday and 
Friday for four hours on each occasion.  

II. Hypertension

Duty to Assist

The Board notes that recently enacted legislation has 
eliminated the well-grounded claim requirement, has expanded 
the VA's duty to notify the veteran and the representative, 
and has enhanced its duty to assist a veteran in developing 
the facts pertinent to the claim.  See VCAA, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified 
as amended at 38 U.S.C. § 5103A).  Since these legislative 
changes serve to eliminate the "gatekeeping" function in 
the VA claims process imposed by the standard for a well-
grounded claim, see, e.g., Hensley v. West, 212 F.3d 1255, 
1260 (Fed. Cir. 2000), the Board is of the opinion that the 
new legislative changes are more favorable to the veteran.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  
Thus, given that the changes articulated in the new 
legislation are less stringent than the function served by 
requiring a claimant to establish a well-grounded claim, the 
Board determines that no prejudice will result to the veteran 
by the Board's consideration of this matter.  See Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993).

With regard to the issue of the veteran's hypertension, the 
Board finds that the VA has met its duty to notify and assist 
in the veteran's case.  A review of the record discloses that 
the veteran's service medical records have been requested and 
received by the RO, and such records appear to be intact.   
The RO also requested and received both private and VA 
medical records.  In the August 2000 statement of the case, 
the RO explained the basis for its decisions regarding the 
veteran's hypertension rating.  The RO also noted the 
evidence reviewed, and regulations relevant to the matter at 
issue.  In March 2000 and December 1999, the veteran 
underwent additional VA compensation and pension 
examinations.  There is no indication that any relevant 
evidence is presently outstanding.

Accordingly, the Board finds that all the facts have been 
developed to the extent possible with regard to the veteran's 
hypertension issue.

Pertinent Law & Analysis

The law provides that determinations as to increased 
disability are made through the application of a schedule of 
ratings, which is predicated upon the average impairment of 
earning capacity.  Separate diagnostic codes identify various 
disabilities. 38 U.S.C. § 1155; 38 C.F.R. § 3.321(a) and Part 
4 (2000).

Under the current schedular criteria, effective January 12, 
1998, Diagnostic Code 7101, 38 C.F.R. § 4.104, assigns a 10 
percent rating for diastolic pressure predominantly 100 or 
more, or; systolic pressure predominantly 160 or more, or; 
minimum evaluation for an individual with a history of 
diastolic pressure predominantly 100 or more who requires 
continuous medication for control. 38 C.F.R. § 4.104, 
Diagnostic Code 7101.  A 20 percent evaluation is warranted 
with diastolic pressure predominantly 110 or more; a 40 
percent evaluation is warranted with diastolic pressure 
predominantly 120 or more, and a 60 percent evaluation is 
assigned when diastolic pressure is predominantly 130 or 
more.  Id. For purposes of this section, the term 
hypertension means that the diastolic blood pressure is 
predominantly 90 or greater and isolated systolic 
hypertension is predominantly 160 or greater with a diastolic 
blood pressure of less than 90. See 38 C.F.R. § 4.104, 
Diagnostic Code 7101, Note 1 (2000).

There have been changes in the law governing the case. Under 
both new and old versions of the code, 38 C.F.R. § 4.115 
provides that "(s)eparate ratings are not to be assigned for 
disability from disease of the heart and any form of 
nephritis, on account of the close interrelationships of 
cardiovascular disabilities." 38 C.F.R. § 4.115, (effective 
prior to and after February 17, 1994). This regulation 
specifically precludes the assignment of a separate 
compensable rating for nephritis when a cardiovascular 
disability (hypertension) has been compensably rated. Added 
to the new version is the provision that "in the event that 
chronic renal disease has progressed to the point where 
regular dialysis is required, any coexisting hypertension or 
heart disease will be separately rated." 38 C.F.R. § 4.115 
(2000). 

Prior to the April 2000 rating decision, the RO rated the 
veteran's hypertension, under the then applicable older 
version of 38 C.F.R. § 4.114, that is, in conjunction with 
his glomerulonephritis with nephrotic syndrome, which was 
rated as 100 percent disabling from September 1994.  However, 
pursuant to the change in law under 38 C.F.R. § 4.115, the RO 
subsequently rated the veteran's hypertension separately as 
20 percent disabling effective from August 1999.  See 
38 C.F.R. § 4.115.

In a case such as the present one where the appeal arises 
from the assignment of an evaluation after a grant of service 
connection, the severity of the disabilities at issue are to 
be considered during the entire period from the initial 
assignment of disability ratings to the present time.  See 
Fenderson v. West, 12 Vet.App. 119 (1999).  Cf.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994) (where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern).  In Fenderson, the Court 
also discussed the concept of "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  Fenderson at 126-28.  However, the Board finds that 
the record does not contain sufficient evidence indicating 
that staged ratings are warranted in this instance.  
Fenderson at 126-28.

Under the "benefit-of-the-doubt" rule, where there exists "an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter," the veteran shall prevail upon 
the issue. Ashley v. Brown, 6 Vet. App. 52, 59 (1993); Massey 
v. Brown, 7 Vet. App. 204, 206-207 (1994); see Grantham v. 
Brown, 8 Vet. App. 228, 235 (1995); 8 U.S.C. § 5107(b); 38 
C.F.R. §§ 3.102, 4.3 (2000). 

The evidence indicates the veteran's hypertension is 
presently no more than 20 percent disabling under the 
schedular criteria.  In order to receive a higher rating (40 
percent), it is necessary that diastolic readings be 
predominently 120 or more.  Of the sixteen diastolic readings 
elicited since 1990, as reported above, only three readings 
were 120 or more, and all three of those readings were 
obtained in 1991.  Accordingly, this aspect of the veteran's 
claim is denied. 

Although the veteran contends, in an effort to maintain his 
blood pressure level, that he is taking the maximum possible 
dosage of his blood pressure medicine, and accordingly 
warrants a higher evaluation, the use of medication for 
controlling blood pressure is contemplated by the code under 
which the veteran is currently rated.  38 C.F.R. § 4.104, 
Diagnostic Code 7101 provides that a 10 percent rating is 
assigned, as the minimum evaluation for an individual with a 
history of diastolic pressure predominantly 100, or more who 
requires continuous medication for control.  Higher ratings 
are assigned to those individuals, as in this instance, whose 
diastolic or systolic pressure is predominantly at levels of 
110 diastolic or 200 systolic, or higher.  38 C.F.R. § 4.104, 
Diagnostic Code 7101 (emphasis added).

The VA also has a duty to acknowledge and consider all other 
regulations which are potentially applicable based upon the 
assertions and issues raised in the record and to explain the 
reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the Board finds 
no basis in the other potentially applicable codes and 
regulations upon which to assign a higher disability 
evaluation.

Preliminary review of the record reveals that the RO has not 
expressly considered referral of the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (2000).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance, however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Although the veteran indicates he is 
unemployed as a result of his disability, the record contains 
no letter, notation or contract from his employer indicating 
that the veteran is unsuitable for continued employment as a 
result of his service-connected disabilities.  Upon review of 
the record, the Board finds that the necessary exceptional or 
unusual circumstances are not present, and there is no basis 
for further action on this question.  VAOPGCPREC. 6-96 
(1996).

ORDER

Entitlement to an initial evaluation in excess of the 
presently awarded 20 percent for hypertension is denied.

III. Special Monthly Compensation

REMAND

Special monthly compensation is payable where a veteran has a 
service-connected disability which renders him permanently 
bedridden or so helpless as to be in need of regular aid and 
attendance. 38 U.S.C.A. § 1114; 38 C.F.R. §3.350(b)(3) 
(2000).  In determining the need for regular aid and 
attendance, consideration will be given to the inability of 
the veteran to dress or undress himself, or to keep himself 
clean; frequent need of adjustment of any prosthetic which by 
reason of the disability cannot be done without aid; 
inability of the veteran to feed himself; inability to attend 
to the wants of nature; or incapacity to protect himself from 
the hazards or dangers of his daily environment. 38 C.F.R. § 
3.352(a) (2000).

The law also provides special monthly compensation if the 
veteran has a service-connected disability rated as total, 
and (1) has additional service-connected disability or 
disabilities independently ratable at 60 percent or more, or 
(2) by reason of such veteran's service-connected disability 
or disabilities, is permanently housebound.  The requirement 
of "permanently housebound" will be considered to have been 
met when the veteran is substantially confined to the 
veteran's house (ward or clinical areas, if 
institutionalized) or immediate premises due to service 
connected disability or disabilities which it is reasonably 
certain will remain throughout the veteran's lifetime.  
38 U.S.C. §  114(s); 38 C.F.R. § 3.350(i) (2000).

The Board finds that the medical evidence of record does not 
provide adequate clinical findings with which to ascertain if 
the veteran requires the assistance of another person to 
perform daily needs or is permanently housebound. The private 
medical records in the claims file show that the veteran 
presently undergoes dialysis several times a week, for a 
four-hour time period.  The veteran has not undergone a VA 
aid and attendance examination to determine whether he 
requires assistance in such things as performing daily needs, 
has difficulty attending to the wants of nature, is bedridden 
or is otherwise permanently housebound.

In this context, the VA is required to provide a medical 
examination or obtain a medical opinion, as such is necessary 
to make a decision on the claim. Therefore, in order to 
obtain additional medical evidence and to insure that the 
veteran receives his procedural due process rights and fair 
process rights, the Board finds that the claim must be 
remanded.

Accordingly, this case is REMANDED for the following:

1. The RO should arrange for the veteran 
to undergo a VA examination for aid and 
attendance benefits. All indicated 
studies should be performed. The claims 
file should be made available to the 
examiner prior to the examination. The 
examination report should provide at 
least sufficient information as would be 
required to complete VA Form 21-2680 and 
to indicate whether the veteran requires 
the daily personal health care services 
of a skilled provider without which he 
would require hospital, nursing home, or 
other institutional care and determine 
whether the veteran is bedridden or 
permanently housebound.  An indication in 
the positive or negative should be 
contained in the opinion. 

2.  The veteran should be advised of the 
provisions set forth at 38 C.F.R. § 
3.655(b) (2000) regarding failure to 
report for scheduled VA examinations.

3.  The RO must otherwise review the 
claims file and ensure that all 
notification and development action 
required by the VCAA, Pub. L. No. 106-
475, § 4, 114 Stat. 2096, 2098-99 (2000) 
(to be codified as amended at 38 U.S.C. 
§ 5107) Pub.L.No. 106-475 is completed.  
In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should review the record 
to ensure that such is adequate for 
appellate review.  The RO is advised that 
where the remand orders of the Board or 
Court are not complied with, the Board 
errs as a matter of law when it fails to 
ensure compliance, and further remand 
will be mandated. Stegall v. West, 11 
Vet. App. 268 (1998).  After any 
indicated corrective action has been 
completed, the RO should again review the 
record and re-adjudicate the veteran's 
claims.

If any benefit sought on appeal remains denied the veteran 
and any representative should be furnished a supplemental 
statement of the case and given the opportunity to respond 
thereto.  The supplemental statement of the case must contain 
notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations considered pertinent to the issues 
currently on appeal.  An appropriate period of time should be 
allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



 


